I cannot concur either in the reasoning or result arrived at in the determination of whether Harrington was engaged in interstate or intrastate commerce. I am willing to admit that according to the tests laid down by the decided cases there is room for difference of opinion. I shall not restate the facts or reasons leading to the conclusion reached by this court in the prevailing opinion reported in 83 P.2d 270. While other and additional reasons might be given or facts recited such reasons or analysis of facts might be no more convincing than those already stated. To some, the analysis of the situation would lead to one conclusion, to others to the other conclusion as to whether the particular activity in which Harrington was engaged was interstate or intrastate commerce. The matter about which I am most concerned is that I have an abiding sense of injustice in the result arrived at by the prevailing opinion. The judgment of my mind compels a statement of my position.
That the Salt Lake and Utah Railroad Company and its employees were subject to the Workmen's Compensation Act of Utah providing protection for employees is not a matter of controversy. If the Company was not a self-insurer it was either insured by the State Insurance Fund or by an approved insurance carrier. Harrington was injured by a third party while in the course of his employment. *Page 556 
That Harrington was injured, which injury resulted in his death by accident arising out of or in the course of his employment, is not only admitted but asserted and found by all who have considered the matter. For the purposes of this discussion, I am going to leave out of consideration the provisions of Section 42-1-89 of the Utah Statutes for a number of reasons: First, The Industrial Commission found that Harrington at the time of his injury was engaged in interstate commerce. The prevailing opinion so finds. Second, if the Utah statute was intended to exclude all persons injured while engaged in an activity that might by the most attenuated construction be brought within the remotest relationship to interstate commerce, such intention is directly contrary to the declared purposes of the statute. Section 42-1-43, R.S. Utah 1933 provides:
"Every employee mentioned in section 42-1-41 who is injured, and the dependents of every such employee who is killed, by accident arising out of or in the course of his employment, wheresoever such injury occurred, provided the same was not purposely self-inflicted, shall be entitled to receive, and shall be paid, such compensation for loss sustained on account of such injury or death, and such amount for medical, nurse and hospital services and medicines, and, in case of death, such amount of funeral expenses, as is herein provided."
And Section 42-1-58 provides:
"When any injury for which compensation is payable under this title shall have been caused by the wrongful act of a third person, the injured employee, or in case of death his dependents, may at their option claim compensation under this title or have their action for damages against such third person; and, if compensation is claimed and awarded, the employer or insurance carrier having paid the compensation shall be subrogated to the rights of such employee or his dependents to recover against such third person; provided, if such recovery shall be in excess of the amount of the compensation awarded and paid, then such excess, less the reasonable expenses of the action, shall be paid to the employee or his dependents."
It is assumed in this discussion that the prevailing opinion is based upon the "tests laid down by the courts" in determining whether an act is done in interstate commerce. *Page 557 
I trust that I shall not be regarded as other than honest in the expression of the views herein, even though at variance with those of this court and other courts for which I have the greatest respect. If I am wrong no one may be injured and I may be taught. If I am right then consideration may be given to the views expressed.
There are three situations presented in interstate and intrastate commerce:
1. An activity is concerned entirely in interstate commerce.
2. An activity is concerned entirely in intrastate commerce.
3. The activities are concerned with both interstate and intrastate commerce.
The third situation is the one giving trouble and the one that gave rise to such cases as New York Central R. Co. v. JamesWinfield, 244 U.S. 147, 37 S. Ct. 546, 61 L. Ed. 1045, L.R.A. 1918C, 439, Ann. Cas. 1917D, 1139, and the cases following the position there taken by the Supreme Court of the United States. Justice Brandeis and Justice Clark dissented from the prevailing opinion in that case and the case of Erie R. Co. v. Winfield,244 U.S. 170, 37 S. Ct. 556, 61 L. Ed. 1057, Ann. Cas. 1918B, 662, decided at about the same time. It is needless to say that I concur in the dissenting opinion of Mr. Justice Brandeis. As to the third situation above stated, viz., where there are concerned both interstate and intrastate interests, it is contra to the facts, that neither law nor decision nor declaration can change, to say that when an activity is one such as a locomotive pulling two cars, one loaded entirely with intrastate commodities and the other loaded entirely with interstate commodities, all the commodities are either intrastate or interstate. The unchangeable fact is that the locomotive and those aiding in its operation and of the movement of the two cars are engaged in both intrastate commerce and interstate commerce. If the locomotive drops the interstate car at its destination and proceeds with its intrastate load only it *Page 558 
becomes intrastate activity. Why should it be said that while both cars are in the train that one form of commerce should exclude the other?
Aside from the question of whether it may be characterized as interstate or intrastate or both at the same time, what is there about the situation that should be carried into the field of jurisdiction? We talk about "preempting the whole field," which is a fine vigorous phrase with an agricultural implication but what is there about it that pushes out of that field either one or the other of the jurisdictions when there is no conflict or duplication of action or right of action?
Before the Federal Employers' Liability Act is applicable to one engaged in an employment two elements must concur: (1) That the employee must be engaged in interstate commerce. (2) That the employer was negligent. So if the employer was not negligent and the injury arose out of or in the course of the employment why should the courts or national Congress say or attempt to say that the state might not be permitted to allow the injured or his dependents something to relieve his or their suffering, loss of earning capacity or resultant dependent condition under a state law or to provide for the support or maintenance of its injured or incapacitated citizens?
The Workmen's Compensation Act has a contractual basis. It is more nearly analogous to a contract of insurance for the benefit of a third party than a liability arising out of the fault of the employer. Frequently an employee carries on his own account insurance independent of that provided by the Workmen's Compensation Act. The employer and the State Insurance Fund contract for the benefit of employer and protection of employees or their dependents in case of accident arising out of or in the course of employment resulting in injury or death. It is a matter of common knowledge that employers and employees often carry what is known as group insurance, the premiums upon which is *Page 559 
contributed to by both employer and employee. These contracts are not burdens upon interstate commerce.
The burden of caring for dependents, the crippled, maimed, or incompetents rendered so because of industrial accidents and injuries is essentially a state burden. That the Congress of the United States could provide for the care of those whose incapacities arise out of activities in interstate commerce may be granted. At the present time, it has not been done. When, however, we get one step farther removed and have to deal with injuries for which the employer is not responsible as in cases like the present one (interstate commerce but no negligence) and the responsibility rests upon a third party who is or may be unable or unwilling to respond the irony of the situation becomes intense. Under the exclusive construction given the Federal Employers' Liability Act the protection provided by the employer and the state is denied the injured employee and his dependents. Thus a protective measure becomes a weapon barring the relief that should be given.
For wrongful acts and injuries inflicted by third parties the Workmen's Compensation Act provides (Section 42-1-58, Revised Statutes of Utah 1933):
"When any injury for which compensation is payable under this title shall have been caused by the wrongful act of a third person, the injured employee, or in case of death his dependents, may at their option claim compensation under this title or have their action for damages against such third person; and, if compensation is claimed and awarded, the employer or insurance carrier having paid the compensation shall be subrogated to the rights of such employee or his dependents to recover against such third person; provided, if such recovery shall be in excess of the amount of the compensation awarded and paid, then such excess, less the reasonable expenses of the action, shall be paid to the employee or his dependents."
Congress is by the Constitution granted the power "To regulate Commerce with the foreign Nations, and among the several States, and with the Indian Tribes." Art. 1, Sec. 8, cl. 3, U.S.C.A. Likewise "The enumeration in the Constitution, *Page 560 
of certain rights, shall not be construed to deny or disparage others retained by the people." Amendment 9, Constitution of The United States. Also, "The powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the people." Amendment 10, Constitution of the United States. If the Workmen's Compensation Act lays an objectional burden upon interstate commerce then as to such act or parts of it, it must go by the boards. Such has not been the reason for denying the administrative tribunal's jurisdiction. The multitude of cases decided have struggled with varying success in determining whether the employee at the time of the injury was engaged in interstate commerce. If as shown by the evidence the activity at the time of the injury showed that the advancement, hindrance or interest of both intrastate and interstate commerce were concerned, the intrastate activity was swept aside. At times there has been a balancing of facts and sometimes the scales tip one way sometimes the other. The Federal Employers' Liability Act was enacted before the adoption of most of the Workmen's Compensation Acts. In order to carry the protective features as far as possible the construction indicated has been adopted. That an employee was, and in the nature of employment must be, engaged in both at the same time has not been discussed in so far as we are advised. That the employee is at one time engaged in intrastate commerce and at another in interstate commerce has developed into determining the predominating element of his activity with attenuated extension on the interstate commerce side growing out of the over-shadowing interstate element. The dual activity has by certain fictions, created a single activity out of a dual one.
Under Section 42-1-40 (2) Revised Statutes of Utah 1933, "Every person, firm and private corporation, including every public utility, having in service three or more workmen or operatives regularly employed in the same business, or in or about the same establishment, under any contract *Page 561 
of hire, express or implied, oral or written," with certain exceptions not pertinent here, is an employer subject to the provisions of the act. And every employee mentioned in section 42-1-41, who is injured and his dependents as provided by section 42-1-43, are entitled to compensation under the act. Employers and insurers are protected under the act against all third party injuries inflicted upon their employees. The Workmen's Compensation Act lays no objectional burden upon interstate commerce. It imposes no conditions or limitations thereon. It does not hinder or delay or in any way interfere with the movement of anything in interstate commerce nor does it conflict with any Federal regulations relating thereto. Why then should an employee injured by accident arising out of or in the course of his employment be denied relief under the Act in instances whether in interstate or intrastate commerce when the injury is inflicted by a third party? For the reasons herein and as heretofore stated I dissent.